DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 10, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11 recite the limitation “wherein the CSI on the control region determined based on the result of the interference measurement of a CSI reference signal (RS) configured in a downlink control channel on a fixed rank” which makes the claims indefinite.  It’s unclear if the “downlink control channel” is part of the “control region” recited in claims 1, 10, 11 or not.  Examiner will interpret as best understood.
Claims 2-9, 12-17 are rejected for claiming dependency from respective claims 1, 11. 
Claim 4 recites the limitation "the received SINR" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the received SINR" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interference measurement of CSI reference signal (RS)" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the interference measurement of CSI reference signal (RS)" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the interference measurement of CSI reference signal (RS)" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 7-9, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 8, 9 of US Patent 11,152,993, hereafter Patent’993, in view of Bagheri et al (USPN 2018/0098235), provisional application 62/402,719 filed 9/30/2016.

	Regarding claim 1 of instant application, claim 1 of Patent’993 discloses
	A method for reporting channel state information (CSI) by a user equipment (UE) ina wireless communication system, the method comprising the steps of: (see lines 1-2)
	measuring interference through an interference measurement resource (IMR) configured for a control region; (see lines 3-4)
 	and reporting, to a base station, CSI on the control region based on the result of the interference measurement, (see lines 5-6)
	Patent’993 does not expressly disclose wherein the CSI on the control region is determined based on the result of the interference measurement of a CSI reference signal (RS) configured in a downlink control channel on a fixed rank

	Bagheri wherein the CSI on the control region is determined based on the result of the interference measurement of a CSI reference signal (RS) configured in a downlink control channel on a fixed rank (CSI-RS in PDCCH on a fixed rank [0046-0048, 0066, 0069], provisional application pages 21-23, 31-33]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the CSI on the control region is determined based on the result of the interference measurement of a CSI reference signal (RS) configured in a downlink control channel on a fixed rank” as taught by Bagheri into Patent’993’s system with the motivation to enable a UE to report combination of CSI based upon request from base station (Bagheri, paragraph [0046-0048, 0066, 0069])

	Regarding claim 2, claim 2 of Patent’993 discloses “rank of downlink control channel is fixed to 1” (see lines 2-3)

	Regarding claim 3, claim 3 of Patent’993 discloses “wherein the CSI on the control region includes information on a group of PMIs preferred by UE” (see lines 3-4)

	Regarding claim 7, claim 5 of Pat’993 discloses “receiving configuration information on the IMR from the base station, and wherein the IMR is configured in a resource element (RE) level, an RE group (REG) level, a control channel element (CCE) level or a control channel candidate level” (see lines 2-4)

	Regarding claim 8, claim 8 of Patent’993 disclose “performing blind detection for candidates of the downlink control channel, and wherein at least one of control channel element (CCE) aggregation levels for blind detection and the number of candidates corresponding to each CCE aggregation level is determined in accordance with at least one CCE aggregation level reported by the UE through the CSI” (see lines 2-5)
	
	Regarding claim 9, claim 9 of Patent’993 discloses “wherein the UE omits blind detection for a candidate overlapped with the IMR, or assumes that control information is rate matched or punctured for the IMR” (see lines 2-3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (USPN 2015/0098347) in view of Bagheri et al (USPN 2018/0098235), provisional application 62/402,719 filed 9/30/2016.

	Regarding claim 10, Guo discloses 
	a user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: (UE for reporting CSI [0004, 0011], FIG. 1)
 	measuring interference through an interference measurement resource (IMR) configured in a control region; and reporting, to a base station, CSI on the control region based on the result of the interference measurement (IMR measurement for PDCCH and reported to base station along with CSI [0062, 0064, 0065]
	wherein the CSI on the control region is determined based on the result of the interference measurement of a CSI reference signal (RS) (CSI obtained by using a set of candidate CSI-RS [0042, 0061, 0062]
	Guo does not expressly disclose a receiver; a transmitter; a processor for; CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank

	Bagheri disclose a receiver (receiving function of transceiver, FIG. 18 #1850 [0142])
	a transmitter (transmitting function of transceiver, FIG. 18 #1850 [0142])
	a processor for (controller, FIG. 18 #1820 [0142]
	CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank (CSI-RS in PDCCH on a fixed rank [0046-0048, 0066, 0069], provisional application pages 21-23, 31-33]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a receiver; a transmitter; a processor for; CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank” as taught by Bagheri into Guo’s system with the motivation to enable a UE to report combination of CSI and IMR based on candidate resources (Guo, paragraph [0007-0009, 0036, 0039, 0064], Tables 1-2)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 10.

	Regarding claim 11, Guo discloses 
	a method for receiving channel state information (CSI) by a base station in a wireless communication system, the method comprising the steps of: (method for receiving CSI by a base station [0011-0015])
	transmitting configuration information on an interference measurement resource (IMR) configured for interference measurement in a control region (base station transmitting configuration information including for IMR measurement for PDCCH and reported to base station along with CSI [0011-0015, 0027, 0028, 0062, 0064, 0065]
	receiving CSI on the control region, which is generated based on the IMR, from a UE (base station receives CSI along with IMR [0062, 0064, 0065]	
 	wherein the CSI on the control region is determined, by the UE, based on the result of the interference measurement of a CSI reference signal (RS) (CSI obtained by using a set of candidate CSI-RS [0042, 0061, 0062]
	Guo does not expressly disclose CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank

	Bagheri disclose CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank (CSI-RS in PDCCH on a fixed rank [0046-0048, 0066, 0069], provisional application pages 21-23, 31-33]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “CSI reference signal (RS) configured in a downlink control channel downlink control channel on a fixed rank” as taught by Bagheri into Guo’s system with the motivation to enable a UE to report combination of CSI and IMR based on candidate resources (Guo, paragraph [0007-0009, 0036, 0039, 0064], Tables 1-2)

	Regarding claims 2, 12, Guo does not expressly disclose “wherein the rank of the downlink control channel is fixed to 1”
	Bagheri disclose CSI-RS in PDCCH on a fixed rank of 1 [0046-0048, 0066, 0069], provisional application pages 21-23, 31-33]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the rank of the downlink control channel is fixed to 1” as taught by Bagheri into Guo’s system with the motivation to enable a UE to report combination of CSI and IMR based on candidate resources (Guo, paragraph [0007-0009, 0036, 0039, 0064], Tables 1-2)

	Regarding claim 8, Guo discloses “performing blind detection for candidates of the downlink control channel, and wherein at least one of control channel element (CCE) aggregation levels for blind detection and the number of candidates corresponding to each CCE aggregation level is determined in accordance with at least one CCE aggregation level reported by the UE through the CSL” reported CSI correspond to CCE aggregation level for blind detection [0063, 0068, 0072, 0097]

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bagheri and in further view of Park et al (USPN 2015/0207600).

	Regarding claims 6, 16, combined system of Guo and Bagheri does not expressly disclose “wherein based on a plurality of ports being configured for the CSI RS of the downlink control channel, some ports among the plurality of ports are used for the interference measurement”
	Park discloses “wherein based on a plurality of ports being configured for the CSI RS of the downlink control channel, some ports among the plurality of ports are used for the interference measurement” a plurality of ports configured for CSI-RS with one or more configured for interference measurement using IMR  [0012, 0080, 0126]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein based on a plurality of ports being configured for the CSI RS of the downlink control channel, some ports among the plurality of ports are used for the interference measurement” as taught by Kim into combined system of Guo and Bagheri with the motivation to enable a UE to report combination of CSI and IMR based on candidate resources (Guo, paragraph [0007-0009, 0036, 0039, 0064], Tables 1-2)

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Bagheri and in further view of Kim et al (USPN 2015/0043469).

	Regarding claims 7, 17, combined system of Guo and Bagheri does not expressly disclose “IMR is configured in a resource element (RE) level”
 	Kim discloses IMR configured at RE level [0140, 0143]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “IMR is configured in a resource element (RE) level” as taught by Kim into combined system of Guo and Bagheri with the motivation to enable a UE to report interference measurement using IMR at specific RE(s) (Kim, paragraph [0140, 0143], FIG. 11)

Allowable Subject Matter
Claims 3-5, 9, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Onggosanusi et al (USPN 2016/0182137) 	FIG. 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469